SIXTH LOAN MODIFICATION AGREEMENT

     This Sixth Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into as of June 26, 2009, with an effective date of June 1, 2009, by
and between SILICON VALLEY BANK, a California corporation, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (“Bank”) and VOXWARE, INC., a
Delaware corporation with its chief executive office located at 300 American
Metro Blvd, Suite 155, Hamilton, NJ 08619 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of January 3, 2007, but
effective as of December 29, 2006, evidenced by, among other documents, a
certain Amended and Restated Loan and Security Agreement dated as of January 3,
2007, but effective as of December 29, 2006, by and between Borrower and Bank,
as amended by a certain First Loan Modification Agreement dated as of February
2, 2007, as further amended by a certain Second Loan Modification Agreement,
dated as of February 13, 2008 but effective as of December 27, 2007, as further
amended by a certain Waiver and Third Loan Modification Agreement, dated as of
November 14, 2008, as further amended by a certain Waiver and Fourth Loan
Modification Agreement, dated as of February 17, 2009, and as further modified
by a certain Fifth Loan Modification Agreement, dated as of March 31, 2009, in
each case by and between Borrower and Bank (as amended, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as defined in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the Intellectual Property
Collateral as described in a certain Intellectual Property Security Agreement
dated as of December 29, 2003 (as amended, the “IP Security Agreement”)
(together with any other collateral security granted to Bank, the “Security
Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.     1 The Loan Agreement shall be amended by
deleting the following definition from Section 13.1 thereof:       “Revolving
Line Maturity Date” is May 31, 2009.       and inserting in lieu thereof the
following:                       “Revolving Line Maturity Date” is July 31,
2009.

4. FEES. Borrower shall pay to Bank an extension and modification fee equal to
Two Thousand Dollars ($2,000.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

5. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
the IP Security Agreement and acknowledges, confirms and agrees that said IP
Security Agreement contains an accurate and complete listing of all Intellectual
Property Collateral as defined in said IP Security Agreement, and shall remain
in full force and effect.

--------------------------------------------------------------------------------

6. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of May 24, 2006, between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in the Perfection Certificate has not changed,
as of the date hereof.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

--------------------------------------------------------------------------------

     This Loan Modification Agreement is executed as a sealed instrument under
the laws of the Commonwealth of Massachusetts as of the date first above
written.


BORROWER:  BANK:      VOXWARE, INC.  SILICON VALLEY BANK    By:   /s/ William G.
Levering  By:  /s/ Jay T. Tracy    Name:   William G. Levering    Name:  Jay T.
Tracy    Title:  CFO  Title:  Vice President 


     The undersigned, VERBEX ACQUISITION CORPORATION, a Delaware corporation
(“Guarantor”) hereby: (i) ratifies, confirms and reaffirms, all and singular,
the terms and conditions of (A) a certain Unlimited Guaranty of the obligations
of Borrower to Bank dated January 27, 2004 (the “Guaranty”), and (B) a certain
Security Agreement by Guarantor in favor of Bank dated January 27, 2004 (the
“Security Agreement”); (ii) acknowledges, confirms and agrees that the Guaranty
and the Security Agreement shall remain in full force and effect and shall in no
way be limited by the execution of this Loan Modification Agreement or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith; and (iii) acknowledges, confirms and agrees that the obligations of
Guarantor to Bank under the Guaranty include, without limitation, all
Obligations of Borrower to Bank under the Loan Agreement, as amended by this
Loan Modification Agreement.

VERBEX ACQUISITION CORPORATION       By:  /s/ William G. Levering  Name: 
William G. Levering    Title: CFO 


     The undersigned, VOXWARE(UK) Limited, a company registered under the laws
of England and Wales (“UK Guarantor”) hereby: (i) ratifies, confirms and
reaffirms, all and singular, the terms and conditions of (A) a certain Deed of
Guaranty of the obligations of Borrower to Bank dated as of February 5, 2009
(the “UK Guaranty”), and (B) a certain Mortgage Debenture by UK Guarantor in
favor of Bank dated as of February 5, 2009 (the “Debenture”); (ii) acknowledges,
confirms and agrees that the UK Guaranty and the Debenture shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith; and (iii) acknowledges,
confirms and agrees that the obligations of UK Guarantor to Bank under the UK
Guaranty include, without limitation, all Obligations of Borrower to Bank under
the Loan Agreement, as amended by this Loan Modification Agreement.

VOXWARE (UK) Limited       By:  /s/ William G. Levering  Name:  William G.
Levering    Title: CFO 


--------------------------------------------------------------------------------